Citation Nr: 1446606	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-19 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for liver disability, to include hepatitis and cirrhosis.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for a sleep disability, to include obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that while the RO characterized the Veteran's sleep disorder claim as one for obstructive sleep apnea, the Veteran never asserted that he had obstructive sleep apnea and sleep apnea is also not reflected in any service, VA, or private treatment records.  The Veteran did assert that he had a sleep disorder, and the RO did consider in the appealed March 2008 rating action the question of service connection for a sleep disorder more generally.  Accordingly, the sleep issue on appeal has been recharacterized, as reflected above.   

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in January 2012; a transcript of the hearing is associated with the record.

The Board remanded the appealed claims in March 2013 for further development.  They now return to the Board for further appellate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for a back disability, liver disability, and psychiatric disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran has not had a sleep disorder during the pendency of the claim.  


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder are not met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant. 

The Veteran was provided all required notice in a letter sent in March 2008, prior to the initial adjudication of the claim.

The Veteran's service records are substantially incomplete, with only a few service treatment records, no service entrance or separation examination reports, and limited service personnel records.  The Veteran's service Form DD 214 is of record.  The record contains a March 2008 VA memorandum making an official finding of unavailability of service records.  That memorandum documents that service treatment records were requested in July 2007 and there is a PIES response indicating that the National Personnel Records Center sent the service treatment records to the RO.  However, the RO never received them.  A further contact with PIES in February 2008 produced a confirmatory reply that PIES had rechecked, and the service treatment records were mailed in July 2007.  The memorandum additionally notes that in July 2007 and again in January 2008, February 2008, and March 2008, the Veteran was so informed and was requested to submit any service treatment records in his possession.  The Veteran initially failed to reply to any of the requests.  The RO then determined that all efforts to secure the service records where exhausted, and that further efforts would be futile.  The RO thereby concluded that additional service records were unavailable.  The Board agrees that further development to obtain service records would be futile.

Subsequent to that determination, also in March 2008, the Veteran did submit a reply to the requests for service records, informing that he did not have any to submit.  

As explained below, the Board has determined that service connection is not warranted for a sleep disorder because the disability has not been present during the pendency of the claim.  There is no reasonable possibility in this case that additional service records would establish the presence of the claimed disability during the pendency of the claim.  Nonetheless, where service medical records are lost or presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board believes it has met this obligation in the present decision.

The record does reflect that Social Security Administration (SSA) records and all available post-service medical evidence pertinent to the claims has been obtained.

The Board acknowledges that the Veteran was not provided a VA examination and no VA medical opinion was obtained in response to the sleep disorder claim.  VA must provide a medical examination or obtain medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

Because the Board finds the weight of the evidence against the presence of a sleep disorder at any time during the pendency of the claim, with no medical finding or opinion supporting such a disorder, and because the Veteran is not competent to diagnose a sleep disorder, as contrasted with some asserted difficulty sleeping due to other causes, the first prong of McLendon is not met.  Therefore, no VA examination or opinion is required in response to that claim.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The requirements of the Board's remand in March 2013 have been substantially fulfilled, as required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008).  This included seeking indicated treatment records and SSA records. 

In sum, the Board is satisfied that VA has met its duty to assist the Veteran in the development of the facts pertinent to the claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 . 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .



Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

In his informal claim submitted in August 2008, the Veteran characterized his condition simply as a "sleeping disorder."  As discussed in the introduction, the Veteran has not alleged that he has obstructive sleep apnea and there is no evidence showing that he has been found to have obstructive sleep apnea.

VA treatment records do reflect the Veteran's report of some difficulties with sleep, including as related to physical disability or psychiatric or mood difficulties.  However, treatment and examination records do not show that he has ever been diagnosed with a sleep disorder.

While VA treatment records reflect the Veteran was seen for a sleep study orientation class in February 2008, there is no record of the Veteran actually having undergone a sleep study or otherwise following-up after that orientation or pursuing care for any condition related to his sleep.  The record does reflect prescribed medications for pain and for psychiatric difficulties and that the Veteran has reported some sleep problems, but no health care professional has ever suggested that the Veteran has a sleep disorder.  

While the Veteran is competent to state that he has difficulty sleeping, he is not competent to diagnose a sleep disorder.  Since there is no medical evidence showing that he has ever been found to have a sleep disorder, this claim must be denied.  In reaching this decision the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a sleep disability, to include obstructive sleep apnea, is denied.


REMAND

Liver Disability

In the March 2013 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of all liver disorders present during the period of the claim.  The requested examination was performed in May 2013.  The examination report reflects that the Veteran was diagnosed with a hepatic cyst, but the examiner failed to provide an opinion concerning its etiology.  Therefore, an addendum opinion is required.

Back Disability

At his January 2012 hearing, the Veteran testified that he injured his back when he was unloading a truck in service.  He asserted that he was then taken to the infirmary and looked at by the doctor, but the doctor then focused on his eyes, which were yellow.  (The Veteran was reportedly treated for hepatitis, and no more was said about his back.)  

The Veteran testified that while stationed in Germany his military occupational specialty was 51 Bravo, or carpenter, but that he had switched specialties and his secondary military occupational specialty was 62 Charlie, or truck driver.  He explained that he was performing truck duties when he injured his back.  He added that he did not recall when the accident occurred.  

The Veteran further testified that he did not dwell on the pain following that in-service accident and the back condition healed, so he had not given it additional thought.  However, he testified to thereafter on occasion feeling as if "something want[ed] to give" when he grabbed something or if he twisted a certain way.  (hearing transcript, p. 8)  He testified that after leaving service he next experienced back pain in approximately 1980 or 1981 when he was "pulling concrete" in the course of work in concrete construction.  (hearing transcript, p. 9)  He further explained that during the four to five year interval between service and this first post-service pain incident he had not worked too hard, but rather was only doing light construction.  The Veteran added that another four or five years after the concrete-pulling back pain incident he again experienced back difficulty, when he "went to grab onto a row of wire mesh" and his back became impaired such that he was forced to rest for two weeks.  He explained that over this interval he never saw a doctor because he didn't have insurance.  

An April 2007 medical evaluation for a Social Security residual functional capacity assessment notes the Veteran's report of injuring his back in March 2007 while moving heavy tiles at home, and seeing a chiropractor following that injury.  

A private chiropractor's records from March and April of 2007 reflect an assessment of lumbar spinous left rotation.  The records note progressively worsening lower back pain.  These records also reflect the Veteran's current occupation as a self-employed handyman, with work activities including sitting, standing, light labor, and heavy labor.  The chiropractor upon examination of the Veteran found both pain and limitation of motion.  

Upon VA lumbar spine examination for treatment purposes in April 2007, the examiner assessed acute disc disease at L5-S1 present for the prior eight months.  Upon evaluation in May 2007, the Veteran was noted to have some mild lumbar disc narrowing and anterolisthesis of L5 on S1, as shown by X-rays.  At an October 2007 VA physical therapy consultation, the Veteran reported working as a carpenter and concrete finisher until March 2007 when his back went out on him.  The Veteran reported that his back had been hurting for years.  

An October 2007 VA physical therapy consultant assessed an acute lumbar spine episode and an unstable lumbar spine segment.  

The Veteran's assertions of back injury in service are not discredited in the record, and present the possibility of a causal link between in-service injury and at least a portion of current disability.  The Veteran has not been afforded a VA examination addressing the question of likelihood of a causal link to service.  Remand is accordingly warranted for a back examination.  

Psychiatric Disability

In his claim submitted in February 2008, the Veteran asserted that his psychiatric disorder had its onset in 2008.  

The record of an April 2008 psychological diagnostic interview conducted for the Florida Department of Health, Division of Disability Determination reflects that the Veteran reported that he had been unable to work since March 2007 following a work-related injury of his back.  He also reported that he had been depressed for six months since his wife had left him.  He additionally provided a history of physical and mental abuse by his alcoholic father when he was a child.  He reported that he began working in construction at age 16, enlisted in the military at age 21, served in Germany for three years, and then worked off and on in construction for 30 years.  He also reported owning a tile business for several years.  He acknowledged a long history of alcohol abuse as well as past cocaine and marijuana abuse.  

The examining psychologist in April 2008 noted that the Veteran had significant physical impairments and medical problems precluding him from physically demanding jobs, and that he also likely had difficulty with quality work due to attention deficits and fatigue.  The examiner additionally noted the presence of moderate memory deficits that would result in difficulty learning new tasks.  The examiner diagnosed dysthymic disorder, as well as alcohol abuse in remission.  

At his hearing before the undersigned in January 2012, he testified to the effect that he enjoyed his time in service.  He has not suggested that he had psychological difficulties in service.

A VA hospitalization record from December 2007 reflects treatment for both lumbar pain and depression.  The Veteran's alcohol use was noted to be in remission.  

VA treatment records reflect a history of  alcohol abuse and polysubstance abuse, and diagnoses of unspecified drug-induced mental disorder, and cannabis-related disorder not otherwise specified.  VA treatment records from recent years also reflect some mood issues including associated with coping with his medical conditions and current circumstances, with intermittently more severe depressive symptoms, though without psychosis or psychotic symptoms.  

Because the Veteran's treatment records reflect some mental health symptoms associated with coping with physical disorders inclusive of back disability, and because a back disability is the subject of remand, the psychiatric disability claim is also remanded, as intertwined with the back disability claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remanded claims.

2.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.

Based on review of the Veteran's pertinent history and the examination results, the examiner should render an opinion with respect to each back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should review and discuss the Veteran's service and post-service activities, including work and self-reported or documented injuries in service and following service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also arrange for the pertinent evidence of record to be provided to and reviewed by the physician who performed the May 2013 examination of the Veteran to determine the nature and etiology of all liver disorders present during the period of the claim.  

The examiner should be requested to prepare addendum expressing an opinion as to whether there is a 50 percent or better probability that the Veteran's hepatic cyst originated during service or is otherwise etiologically related to service  

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, the examiner should explain why.

If the May 2013 examiner is not available, the pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

 By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


